DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-12 and 14 are pending in the application.  Claims 7 and 13 have been canceled.
Amendments to claims 1-6, 8, 9 and 14, filed on 1/22/2021, have been entered in the above-identified application.


WITHDRAWN REJECTIONS
The 35 U.S.C. §112, 2nd paragraph rejection of claim 4 made of record in the office action mailed 10/23/2020, page 2, paragraph 4 has been withdrawn due to Applicant’s amendment in the response filed 1/22/2021.
The 35 U.S.C. §112, 4th paragraph rejection of claims 2 and 5 made of record in the office action mailed 10/23/2020, page 3, paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed 1/22/2021.
The 35 U.S.C. §103 rejections made of record in the office action mailed 10/23/2020 have been withdrawn due to Applicant’s amendment in the response filed 1/22/2021.


REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 recites “90-60 wt% of aramid fibrid.”  Claim 1, from which claim 6 depends, includes 10-80 wt% of aramid fibrid.  The amount of aramid fibrid in claim 6 is outside of the range in claim 1.  Claim 1 does not include 81-90 wt% of aramid fibrid.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103

Claims 1-6, 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Levit et al. (US Patent Application No. 2010/0206502) in view of Fujimori et al. (US Patent Application No. 2014/0034256), in further view of Zhaoming et al. (CN 102517976, machine translated version).
Regarding claim 1, Levit et al. teach aramid paper (page 1, paragraph [0012]), wherein the aramid paper has a density of not more than 0.43 g/cm3 which reads on Applicant’s claimed range of 0.20-0.65 g/cm3 (page 1, paragraph [0012]) and a grammage in the range of 30 to 60 g/m2 which reads on Applicant’s claimed range of 30-280 g/m2 (page 2, paragraph [0024]), wherein the aramid paper comprise 5 to 65 parts by weight aramid shortcut fiber which reads on Applicant’s claimed range of 10-40 wt% (page 1, paragraph [0012], page 2, paragraphs [0016], [0018]) and a length of 2 to 25 millimeters which reads on Applicant’s claimed range of 0.5-25 mm (page 2, paragraph [0016]), wherein the aramid shortcut comprises para-aramid shortcut which reads on Applicant’s claimed range of at least 70 wt% para-aramid shortcut (page 1, paragraphs [0012], [0015], page 2, paragraph [0016]), 30 to 90 parts by weight of aramid fibrids which reads on Applicant’s claimed range of 10-80 wt% (page 1, paragraph [0012], page 2, paragraph [0020]), wherein the aramid fibrid comprises para-aramid fibrid which reads on Applicant’s claimed range of at least 70 wt% para-aramid fibrid (page 1, paragraphs [0012], [0015], page 2, paragraph [0016]).
Levit et al. fail to teach a linear density of 2.6 dtex or lower.  However, Fujimori et al. teach aramid paper (page 1, paragraphs [0001], [0011]), wherein the aramid paper 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the linear density of Levit et al. to that of Fujimori et al. in order to avoid aggregation during production, a decrease in aspect ratio, reduction of the mechanical reinforcing effect and poor uniformity of the conductive paper (Fujimori et al., page 2, paragraph [0023]).
Levit et al. fail to teach wherein the paper comprises 10-80 wt% of aramid pulp.  However, Zhaoming et al. teach aramid paper (page 1, paragraph 1), wherein the aramid paper comprises 20-80% para-aramid chopped fiber slurry, 10-60% para-aramid fibrid pulp and 10-60% para-aramid pulp slurry which reads on Applicant’s claimed 10-80 wt% aramid pulp (page 2, under summary of invention).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the aramid pulp of Zhaoming et al. in the aramid paper of Levit et al. in order to strengthen the hydrogen bonding between the fibers (page 1, paragraph 1).
The limitation “suitable for use as substrate in electronics applications" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The 
Regarding claim 2, Levit et al. teach wherein the aramid paper has a density of not more than 0.43 g/cm3 which reads on Applicant’s claimed range of at least 0.30-0.65 g/cm3 (page 1, paragraph [0012]).
Regarding claim 3, Levit et al. teach wherein the aramid paper comprises at least 80 wt% aramid (page 1, paragraph [0012]).
Regarding claim 4, Levit et al. teach wherein the aramid fibrid and the aramid shortcut comprises para-aramid which reads on Applicant’s claimed range of at least 85 wt% (page 1, paragraphs [0012], [0015]).
Levit et al. fail to teach wherein the aramid pulp comprise at least 85 wt% of para-aramid.  However, Zhaoming et al. teach aramid paper (page 1, paragraph 1), wherein the aramid paper comprises 20-80% para-aramid chopped fiber slurry, 10-60% para-aramid fibrid pulp and 10-60% para-aramid pulp slurry which reads on Applicant’s claimed at least 85 wt% of para-aramid (page 2, under summary of invention).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the aramid pulp of Zhaoming et al. in the aramid paper of Levit et al. in order to strengthen the hydrogen bonding between the fibers (page 1, paragraph 1).
Regarding claim 5, Levit et al. teach wherein the aramid paper comprises 30-90 parts by weight of aramid fibrid which reads on Applicant’s claimed range of at least 20 wt% and at most 80 wt% (page 1, paragraph [0012], page 2, paragraph [0020]).
Regarding claim 6, Levit et al. teach wherein the aramid paper comprises 5 to 65 parts by weight of aramid shortcut which reads on Applicant’s claimed range of 10-40 wt% (page 1, paragraph [0012], page 2, paragraphs [0016], [0018]) in combination with 30 to 90 parts by weight aramid fibrid which reads on Applicant’s claimed range of 90-60 wt% (page 1, paragraph [0012], page 2, paragraph [0020]).
Regarding claim 8, Levit et al. teach wherein the aramid paper comprises 5 to 65 parts by weight of aramid shortcut which reads on Applicant’s claimed range of 10-40 wt% (page 1, paragraph [0012], page 2, paragraphs [0016], [0018]) in combination with 30 to 90 parts by weight aramid fibrid which reads on Applicant’s claimed range of 20-80 wt% (page 1, paragraph [0012], page 2, paragraph [0020]).
Levit et al. fail to teach wherein the aramid paper comprises 10-40 wt% of aramid pulp.  However, Zhaoming et al. teach aramid paper (page 1, paragraph 1), wherein the aramid paper comprises 20-80% para-aramid chopped fiber slurry, 10-60% para-aramid fibrid pulp and 10-60% para-aramid pulp slurry which reads on Applicant’s claimed range of 10-40 wt% (page 2, under summary of invention).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the aramid pulp of Zhaoming et al. in the aramid paper of Levit et al. in order to strengthen the hydrogen bonding between the fibers (page 1, paragraph 1).
Regarding claim 9, Levit et al. teach a composite sheet comprising at least one layer of aramid paper (page 1, paragraph [0012], page 2, paragraph [0025]) which has a density of not more than 0.43 g/cm3 (page 1, paragraph [0012]) and a grammage of 30 to 60 g/m2 (page 2, paragraph [0024]), which paper comprises 5 to 65 parts by weight 
Levit et al. fail to teach a linear density of 2.6 dtex or lower.  However, Fujimori et al. teach aramid paper suitable for use as substrate in electronic applications (page 1, paragraphs [0001], [0011]), which paper comprises 5 to 60% by weight of aramid shortcut (page 3, paragraph [0031]) with a linear density of 0.05 dtex to 25 dtex (page 2, paragraph [0023]) and a length of 1 mm to 25 mm (page 2, paragraph [0024]) and 30 to 80% by weight of aramid fibrid (page 3, paragraph [0032]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the linear density of Levit et al. to that of Fujimori et al. in order to avoid aggregation during production, a decrease in aspect ratio, reduction of the mechanical reinforcing effect and poor uniformity of the conductive paper (Fujimori et al., page 2, paragraph [0023]).
Levit et al. fail to teach wherein the paper comprises 10-80 wt% of aramid pulp.  However, Zhaoming et al. teach aramid paper (page 1, paragraph 1), wherein the aramid paper comprises 20-80% para-aramid chopped fiber slurry, 10-60% para-aramid fibrid pulp and 10-60% para-aramid pulp slurry which reads on Applicant’s claimed 10-80 wt% aramid pulp (page 2, under summary of invention).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the aramid pulp of Zhaoming et al. in the aramid paper of Levit et al. in order to strengthen the hydrogen bonding between the fibers (page 1, paragraph 1).
The limitation “suitable for use as substrate in electronics applications" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The aramid paper of Levit et al., as modified by Fujimori et al. and Zhaoming et al., is capable of being used as substrate in electronics applications in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  
Regarding claim 14, Levit et al. fail to teach wherein the aramid pulp is para-aramid pulp.  However, Zhaoming et al. teach aramid paper (page 1, paragraph 1), wherein the aramid paper comprises 20-80% para-aramid chopped fiber slurry, 10-60% para-aramid fibrid pulp and 10-60% para-aramid pulp slurry (page 2, under summary of invention).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the aramid pulp of Zhaoming et al. in the aramid paper of Levit et al. in order to strengthen the hydrogen bonding between the fibers (page 1, paragraph 1).

Claims 1-6, 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kirayoglu et al. (US Patent No. 5,910,231) in view of Levit et al. (US Patent Application No. 2010/0206502), Fujimori et al. (US Patent Application No. 2014/0034256) and Zhaoming et al. (CN 102517976, machine translated version).
Regarding claims 1, 2, 4-6, 8, 9-11, Kirayoglu et al. teach a printed circuit board comprising a laminate comprising a composite sheet comprising at least one aramid paper (col. 2, lines 20-35), wherein a copper layer is present on at least one side of the composite sheet (col. 2, lines 20-45), wherein electrical components are affixed to the copper layer (col. 2, lines 20-45).
Kirayoglu et al. fail to teach wherein the aramid paper has a density of 0.20-0.65 g/cm3 and a grammage in the range of 30-280 g/m2, wherein the aramid paper comprises 10-40 wt% of aramid shortcut with a linear density of 2.6 dtex or lower and a length of 0.5-25 mm, wherein the aramid shortcut comprises at least 70 wt% para-aramid shortcut, 10-80 wt% of aramid fibrid, wherein the aramid fibrid comprises at least 70 wt% para-aramid fibrid, and 10-80 wt% of aramid pulp.  However, Levit et al. teach aramid paper (page 1, paragraph [0012]), wherein the aramid paper has a density of not more than 0.43 g/cm3 which reads on Applicant’s claimed range of 0.20-0.65 g/cm3 (page 1, paragraph [0012]) and a grammage in the range of 30 to 60 g/m2 which reads on Applicant’s claimed range of 30-280 g/m2 (page 2, paragraph [0024]), wherein the aramid paper comprise 5 to 65 parts by weight aramid shortcut fiber which reads on Applicant’s claimed range of 10-40 wt% (page 1, paragraph [0012], page 2, paragraphs [0016], [0018]) and a length of 2 to 25 millimeters which reads on Applicant’s claimed 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the aramid paper of Levit et al. in Kirayoglu et al. in order to use a conductive material with a tailored level of electrical properties for electrostatic discharge interference and/or electromagnetic interference shielding (Levit et al., page 3, paragraph [0042]); modify the linear density to that of Fujimori et al. in order to avoid aggregation during production, a decrease in aspect ratio, reduction of the mechanical reinforcing effect and poor uniformity of the 
The limitation “suitable for use as substrate in electronics applications" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The aramid paper of Kirayoglu et al., as modified by Levit et al., Fujimori et al. and Zhaoming et al., is capable of being used as substrate in electronics applications in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  
Regarding claim 3, Kirayoglu et al. fail to teach wherein the paper comprises at least 80 wt% aramid.  However, Levit et al. teach aramid paper (page 1, paragraph [0012]), wherein the aramid paper has a density of not more than 0.43 g/cm3 (page 1, paragraph [0012]) and a grammage in the range of 30 to 60 g/m2
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the aramid paper of Levit et al. in Kirayoglu et al. in order to use a conductive material with a tailored level of electrical properties for electrostatic discharge interference and/or electromagnetic interference shielding (Levit et al., page 3, paragraph [0042]).
Regarding claim 14, Kirayoglu et al. fail to teach wherein the aramid pulp is para-aramid pulp.  However, Zhaoming et al. teach aramid paper (page 1, paragraph 1), wherein the aramid paper comprises 20-80% para-aramid chopped fiber slurry, 10-60% para-aramid fibrid pulp and 10-60% para-aramid pulp slurry (page 2, under summary of invention).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the aramid pulp of Zhaoming et al. in the aramid paper of Kirayoglu et al. in order to strengthen the hydrogen bonding between the fibers (page 1, paragraph 1).

Claims 1-6, 8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krahn et al. (US Patent Application No. 2013/0260123) in view of Levit et al. (US Patent Application No. 2010/0206502), Fujimori et al. (US Patent Application No. 2014/0034256) and Zhaoming et al. (CN 102517976, machine translated version).
Regarding claims 1, 2, 4-6, 8 and 12, Krahn et al. teach a solar cell (page 12, paragraph [0098]) provided with a composite sheet comprising at least one layer of 
Krahn et al. fail to teach wherein the aramid paper has a density in the range of 0.20-0.65 g/cm3 and a grammage in the range of 30-280 g/m2, wherein the aramid paper comprises 10-40 wt% of aramid shortcut with a linear density of 2.6 dtex or lower and a length of 0.5-25 mm, wherein the aramid shortcut comprises at least 70 wt% para-aramid shortcut, 10-80 wt% of aramid fibrid, wherein the aramid fibrid comprises at least 70 wt% para-aramid fibrid, and 10-80 wt% of aramid pulp.  However, Levit et al. teach aramid paper (page 1, paragraph [0012]), wherein the aramid paper has a density of not more than 0.43 g/cm3 which reads on Applicant’s claimed range of 0.20-0.65 g/cm3 (page 1, paragraph [0012]) and a grammage in the range of 30 to 60 g/m2 which reads on Applicant’s claimed range of 30-280 g/m2 (page 2, paragraph [0024]), wherein the aramid paper comprise 5 to 65 parts by weight aramid shortcut fiber which reads on Applicant’s claimed range of 10-40 wt% (page 1, paragraph [0012], page 2, paragraphs [0016], [0018]) and a length of 2 to 25 millimeters which reads on Applicant’s claimed range of 0.5-25 mm (page 2, paragraph [0016]), wherein the aramid shortcut comprises para-aramid shortcut which reads on Applicant’s claimed range of at least 70 wt% para-aramid shortcut (page 1, paragraphs [0012], [0015], page 2, paragraph [0016]), 30 to 90 parts by weight of aramid fibrids which reads on Applicant’s claimed range of 10-80 wt% (page 1, paragraph [0012], page 2, paragraph [0020]), wherein the aramid fibrid comprises para-aramid fibrid which reads on Applicant’s claimed range of at least 70 wt% para-aramid fibrid (page 1, paragraphs [0012], [0015], page 2, paragraph [0016]).  Fujimori et al. teach aramid paper (page 1, paragraphs [0001], [0011]), wherein the 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the aramid paper of Levit et al. in Krahn et al. in order to use a conductive material with a tailored level of electrical properties for electrostatic discharge interference and/or electromagnetic interference shielding (Levit et al., page 3, paragraph [0042]); modify the linear density to that of Fujimori et al. in order to avoid aggregation during production, a decrease in aspect ratio, reduction of the mechanical reinforcing effect and poor uniformity of the conductive paper (Fujimori et al., page 2, paragraph [0023]); and incorporate the aramid pulp of Zhaoming et al. in order to strengthen the hydrogen bonding between the fibers (page 1, paragraph 1).
The limitation “suitable for use as substrate in electronics applications" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The 
Regarding claim 3, Krahn et al. fail to teach wherein the aramid paper comprises at least 80 wt% aramid.  However, Levit et al. teach aramid paper (page 1, paragraph [0012]), wherein the aramid paper has a density of not more than 0.43 g/cm3 (page 1, paragraph [0012]) and a grammage in the range of 30 to 60 g/m2 (page 2, paragraph [0024]), wherein the aramid paper comprise 5 to 65 parts by weight aramid shortcut fiber (page 1, paragraph [0012], page 2, paragraphs [0016], [0018]) and a length of 2 to 25 millimeters (page 2, paragraph [0016]), wherein the aramid shortcut comprises para-aramid shortcut (page 1, paragraphs [0012], [0015], page 2, paragraph [0016]), 30 to 90 parts by weight of aramid fibrids (page 1, paragraph [0012], page 2, paragraph [0020]), wherein the aramid fibrid comprises para-aramid fibrid (page 1, paragraphs [0012], [0015], page 2, paragraph [0016]), wherein the aramid paper comprises at least 80 wt% aramid (page 1, paragraph [0012]).
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the aramid paper of Levit et al. in Krahn et al. in order to use a conductive material with a tailored level of electrical properties for electrostatic discharge interference and/or electromagnetic interference shielding (Levit et al., page 3, paragraph [0042]).
Regarding claim 14, Krahn et al. fail to teach wherein the aramid pulp is para-aramid pulp.  However, Zhaoming et al. teach aramid paper (page 1, paragraph 1), wherein the aramid paper comprises 20-80% para-aramid chopped fiber slurry, 10-60% 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the aramid pulp of Zhaoming et al. in the aramid paper of Krahn et al. in order to strengthen the hydrogen bonding between the fibers (page 1, paragraph 1).



Response to Arguments
Applicant's arguments filed 1/22/2021 with respect to claims 1-6, 8-12 and 14 of record have been carefully considered but are moot due to the new grounds of rejection.
Applicant argues that Levit and Fujimori are not directed to papers suitable for use as substrate in electronic applications.  It is the Examiner’s position that the limitation “suitable for use as substrate in electronics applications" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  



Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        3/4/2021